Citation Nr: 0902061	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for a chronic thoracic 
muscle strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The veteran had active service from July 1996 to July 2002.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

In October 2007, the Board remanded this matter for 
additional development.  


FINDING OF FACT

The veteran has 50 degrees forward flexion in his 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent, for the 
veteran's service-connected thoracic spine disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003), as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235-5243 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an increased rating for a 
back disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the veteran in September 
2004, March 2006, and October 2007.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the veteran prior to the April 2005 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not notify the veteran regarding disability 
ratings and effective dates for the award of VA benefits 
until March 2006, after the initial adjudication of his 
increased rating claim.  See Dingess/Hartman and Mayfield, 
both supra.  And in none of the letters did VA provide the 
veteran with specific diagnostic code criteria pertaining to 
spinal or back disorders.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).        

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely and 
incomplete notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  First, the veteran's claim for 
increase will be denied.  Second, the RO provided the veteran 
with relevant diagnostic code criteria in the May 2006 
Statement of the Case of record.  See Vazquez, supra.  And 
third, following full notice, VA readjudicated the veteran's 
claim in the September 2008 Supplemental Statement of the 
Case (SSOC) of record.  See Mayfield, 444 F.3d 1328.  As 
such, the untimely and incomplete notice has been 
nonprejudicial error in this matter.  

Parenthetically, the Board notes that it received from the RO 
in December 2008 an envelope returned to the RO as 
undeliverable.  The envelope indicates that the 
correspondence was initially delivered to the veteran in June 
2007.  It is not clear from the record what that 
correspondence consisted of.  Nevertheless, the Board notes 
that VA provided the veteran - to an address provided by the 
veteran in a statement of record dated in June 2007 - with a 
copy of the Board's October 2007 remand, and with the October 
2007 VCAA letter noted above.  And, though the record is not 
clear that the veteran was provided with a copy of the 
September 2008 SSOC (there is a discrepancy between the zip 
code provided in an April 2008 statement of record from the 
veteran and the letter to the veteran attaching the SSOC in 
September 2008), the veteran's representative was 
nevertheless provided with a copy of the SSOC.       

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examinations for his 
claim.  

As such, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to an Increased Rating

The RO service connected the veteran's thoracic back disorder 
in an unappealed March 2004 rating decision, which assigned a 
20 percent evaluation effective January 27, 2004.  In July 
2004, the veteran filed a claim for increased rating.  In the 
April 2005 rating decision on appeal, the RO denied the 
veteran's claim.  For the reasons set forth below, the Board 
agrees with that decision.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 20 percent 
disability evaluation for his thoracic spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, 30, 40, 50, 60 and 100 
percent evaluations are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, and intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, and Diagnostic Codes 5235-5243 (2008).  There is 
no evidence of record, or claims, for vertebra fracture or 
ankylosis.  And though the evidence indicates that the 
veteran may have intervertebral disc syndrome related to a 
spine disorder, the veteran is not service connected for this 
disorder.  The record does however indicate limitation of 
motion associated with the thoracic muscular strain.  
Therefore, the Board will address those criteria under the 
rating code that apply to thoracic limitation of motion.  

Under the older criteria, the maximum evaluation for the 
veteran's service-connected disorder at issue here - a 
thoracic back strain - is 10 percent under DC 5291.  As the 
veteran's thoracic disorder is currently rated as 20 percent, 
the older criteria would not be an avenue for increase here.  
But under the new criteria, a 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine limited to 30 
degrees or less.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008) and 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In this matter, the medical evidence of record consists of 
private and VA treatment records, and VA compensation 
examination reports dated in March 2004, November 2004, and 
August 2008.  These records and reports evidence the 
veteran's complaints of pain and limitation, and reflect 
diagnoses of chronic thoracic muscular strain.  But, based on 
this evidence, the Board finds a rating in excess of 20 
percent unwarranted in this matter, at any time since July 
2003.  See Hart, supra.     

The March 2004 VA examiner indicated review of the claims 
file, and on examination found the veteran with 70 degrees 
forward flexion.  March 2004 x-rays indicated a normal 
thoracic spine.  The November 2004 VA examiner indicated 
review of the claims file, and on examination found the 
veteran with 90 degrees forward flexion.  And the August 2008 
VA examiner indicated review of the claims file, and on 
examination found the veteran with 50 degrees forward 
flexion.  The examiner noted 5/5 motor strength in the lower 
extremities.  And the examiner noted a March 2007 negative x-
ray, March 2008 Magnetic Resonance Imaging (MRI) which showed 
mild multilevel degenerative disc changes, and a January 2008 
electromyelogram (EMG) which showed normal bilateral lower 
extremities.  Hence, there is no medical evidence of record 
indicating that forward flexion of the veteran's 
thoracolumbar spine is limited to 30 degrees or less.  In 
fact, the medical evidence indicates forward flexion of 
significantly more than 30 degrees.  See 38 C.F.R. 4.71a.  A 
rating in excess of 20 percent is therefore unwarranted here 
based on the older and newer criteria pertaining to thoracic 
spine disorders.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008) and 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Though the veteran has expressed pain on motion, the Rating 
Schedule accounts for his mild limitations.  Moreover, the 
record indicates that the veteran is mobile despite an 
antalgic gait, and that his lower extremities are strong and 
neurologically normal.  Furthermore, there is no medical 
evidence of record that the veteran's thoracic spine 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In fact, the August 2008 VA examiner 
found the veteran to be limited, but not unemployable.  38 
C.F.R. § 3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

In summary, the Board finds a rating in excess of 20 percent 
unwarranted for the veteran's service-connected thoracic 
spine disorder.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  



	
ORDER

Entitlement to an increased rating for a chronic thoracic 
muscle strain is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


